Citation Nr: 0321153	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  96-04 291	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to July 
1986.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating action 
of the Boston, Massachusetts RO.  The veteran perfected a 
timely appeal to the Board.  This case was before the Board 
in June 1999 when it was remanded for additional development.

When the Board reviewed the appeal in June 1999, it noted 
that a separate appeal as to the issue of entitlement to an 
extension of benefits under the provisions of 38 C.F.R. 
§ 4.30 beyond October 31, 1991 had been perfected to the 
Board and action on that claim had been deferred pending 
development ordered by the Board in a September 1994 remand.  
Subsequent to the September 1994 remand, however, no action 
was taken on that claim and it was not returned to the Board.  
In the June 1999 remand, the Board directed the RO to return 
the claim to the Board.  

In a September 2000 rating action, the RO extended the period 
of benefits under 38 C.F.R. § 4.30 for the veteran's service-
connected right knee disability to January 1, 1992.  The 
veteran was notified of that determination later the same 
month.  In an April 2003 letter to the veteran, the RO noted 
that its September 2000 correspondence had erroneously 
requested that the veteran notify the RO as to whether the 
extension of benefits to January 1, 1992 satisfied his appeal 
with regard to that claim.  In April 2003, the RO noted that 
the veteran's original claim was that he was entitled to 
benefits "through December 1991."  As the benefits under 
38 C.F.R. § 4.30 were extended to January 1, 1992, the RO 
considered the September 2000 rating action to be a full 
grant of benefits sought on appeal.  The Board agrees.  Thus, 
the issue presently before the Board is limited to that noted 
on the title page.  

The case was most recently certified to the Board by the 
Providence, Rhode Island RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Service connection is currently in effect for the 
following disabilities:  status-post arthroscopy right knee 
with ligamentous instability, rated as 30 percent disabling; 
pustular psoriasis, rated as 30 percent disabling; status-
post meniscus surgery, left knee, rated as 30 percent 
disabling; chronic lumbosacral strain, rated as 20 percent 
disabling; degenerative arthritis, left knee, with limitation 
of motion, rated as 10 percent disabling; degenerative 
arthritis, right knee, with limitation of motion, rated as 10 
percent disabling; degenerative arthritis, right hip, with 
limitation of motion, rated as 10 percent disabling; 
degenerative arthritis, left hip, with limitation of motion, 
rated as 10 percent disabling; and residuals of 
septorhinoplasty, residuals of right ring finger fracture, 
and psoriatic arthritis, each evaluated as noncompensably 
disabling.  The combined rating for these disabilities is 90 
percent.  

3.  The veteran has a high school education.  He reported no 
additional vocational education or training.  He has 
employment experience in sales, landscaping and engine 
repair.  

4.  The veteran's service-connected disabilities are not of 
such nature and severity as to prevent him from securing or 
following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.340, 3.341, 4.16 
(2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the issue herein decided has been 
accomplished.

Through the August 1995 rating decision, the November 1995 
statement of the case, the June 1999 Board remand and April 
2003 supplemental statement of the case, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
that has been considered in connection with his appeal, and 
the bases for the denial of the claim.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit information and 
evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has also been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
an April 2002 letter, the RO notified the veteran of the VCAA 
and noted what actions the RO would take and what actions the 
veteran should take.  The RO further notified the veteran 
that the only evidence of treatment for his service-connected 
disabilities was "a few VA Outpatient Clinic notes."  The 
veteran was asked to notify the RO if he had been treated by 
any private physicians and either provide release forms 
authorizing VA to obtain those records or submit copies of 
the records himself.  

Additionally, the Board finds that all necessary development 
has been accomplished in connection with the claim being 
decided herein.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, including 
requesting that the veteran submit additional evidence, 
obtaining VA treatment records, and arranging for the veteran 
to undergo numerous VA examinations in connection with his 
claim.  Neither the veteran nor his representative has 
identified, and the record does not otherwise indicate the 
existence of, any additional medical or other relevant 
evidence that is necessary for a fair adjudication of the 
claims that is available, but has not been obtained.     

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of his claim 
of entitlement to a TDIU at this time, without directing or 
accomplishing any additional notification and/or development 
action.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
This claim is ready to be considered on the merits.

II.  Background

The veteran submitted a claim for TDIU in July 1995.  On the 
application, he noted that he had a high school education, 
had last worked full-time in March 1991 and had not had any 
other education or training before or after he became too 
disabled to work.  The veteran also reported that the last 
jobs he held were in sales, engine repair and landscaping.  

In an August 1993 decision, the Social Security 
Administration (SSA) determined that the veteran was entitled 
to disability benefits from that agency, due to "severe" 
psoriasis and arthritis in his knees.  The SSA decision noted 
that the veteran, who was 38 years old at the time of the 
decision, had the residual functional capacity to perform 
work related activities except for more than minimal lifting, 
carrying, standing, walking or sitting on a sustained basis.  
It was further noted that the veteran's residual functional 
capacity for the full range of sedentary work is reduced by 
those limitations noted. 

Records obtained from SSA include an April 1992 physician's 
assessment that the veteran "appears to be significantly 
medically impaired with regards to his knee function....Repeat 
cartilage surgery is planned."  It was that physician's 
opinion that the veteran's knee condition prevents him from 
prolonged standing, bending, stooping or walking.  

VA treatment records considered by SSA included a May 1991 
discharge summary noting diagnoses of cellulitis and pustular 
skin rash.  Subsequent VA treatment records include an April 
1992 assessment of pustular psoriasis, only moderately 
controlled with topical medication.  In June 1992, the 
veteran was noted to have severe, sore fissures on his hands 
and was diagnosed with active psoriasis.  In August 1992, the 
veteran's hands were "doing well."  A December 1992 chart 
entry noted that the veteran's psoriasis was difficult to 
control.  

In an August 1995 statement, the veteran reported that he 
could no longer perform his earlier jobs because he could not 
stand for any length of time, could not lift too much weight 
or crawl around and his skin condition affected his hands and 
prevented him from handling tools.  

When the Board initially reviewed the appeal in June 1999, it 
was noted that outstanding claims of service connection were 
inextricably intertwined with the issue of entitlement to a 
TDIU and must be adjudicated prior to an appellate 
determination on the TDIU claim.  In addition, further 
examination and opinions were needed.  The Board noted that 
there was some question as to whether the veteran had 
received Vocational Rehabilitation services and the RO was 
instructed to obtain any pertinent records.  An August 1999 
Report of Contact documents the RO's search and the fact that 
the veteran has not received such training. 

In August 1999, the RO contacted the veteran and asked that 
he submit information to enable the RO to obtain any 
pertinent treatment records.  The veteran responded that he 
had only been treated by VA physicians and the RO obtained 
those records; they are associated with the claims file. 

VA chart entries from February 1998, May 1998 and May 1999 
note that the veteran's psoriasis was "doing well."  In 
September 1999, the veteran complained of a "flare-up" of 
psoriasis on his legs and scalp.  In September 2001, the 
veteran was noted to have good symptomatic control of 
psoriasis and psoriatic arthritis.  There was no swelling, 
erythema or tenderness in the hands; grip strength was 
described as excellent and the veteran could make full fists.  
A March 2002 entry noted similar findings. 

In a November 1999 statement, a VA physician reported that 
she had been treating the veteran for psoriasis and indicated 
that his psoriasis "has been quite severe and disabling in 
the past and has been punctuated by pustular flares."  She 
noted that the veteran continued to be stable on his current 
treatment regimen.  

The report of a November 1999 VA dermatological examination 
included a full body examination and noted "very little" 
cutaneous involvement with a few small plaques on the lower 
back, right upper arm and left posterior thigh.  There was no 
ulceration, exfoliation or crusting.  The associated 
psoriatic arthritis was noted; however, there were no 
specific abnormalities noted on physical examination.  The 
diagnoses were that of psoriasis and psoriatic arthritis.  
The examiner did not include any comment as to how those 
disabilities affected the veteran's employability.  

A December 1999 VA sinus examination noted the history of the 
veteran's nasal disability.  The examiner noted that the 
veteran had undergone surgery during service and had had "no 
or minimal" problems related to his nose or sinuses since 
then.  The examiner did not comment on the effect of that 
condition on the veteran's employability.  

The report of a February 2000 VA orthopedic examination noted 
the history of the veteran's orthopedic disabilities, 
specifically the knees and finger.  Following physical 
examination, the examiner noted that the veteran has 
traumatic arthritis in the knees and psoriatic arthritis 
flare-ups (the frequency of which was not well-documented in 
the records).  In the examiner's opinion, the veteran could 
do "a sit-down type of job," but there was a question as to 
how much time the veteran would miss due to flare-ups and 
pain and swelling in the hands. 

In a June 2000 addendum to the February 2000 report, the VA 
examiner again noted that there is no documentation in the 
record of the psoriatic arthritis exacerbations.  The 
examiner summarized his findings by noting that the veteran's 
back and right ring finger disabilities were "not a problem 
as far and employability goes."  The February 2000 
examination was normal with regard to both the back and the 
right ring finger.  The "psoriasis, psoriatic arthritis 
(documented by the [veteran's]oral history only), 
septorhinoplasty, lumbosacral strain and ring finger are not 
disabling to him in any way."  "[The veteran's] knees are 
disability to the extent that he shouldn't have a job where 
he stands and carries or does a great deal of walking."

The veteran was afforded a VA dermatological examination in 
June 2002 at which time the veteran's pertinent history and 
claims file were reviewed.  The examiner noted the 1999 
examination findings and the veteran's report that his 
psoriasis has been well-controlled since that time.  He 
reported that he experiences a flare-up approximately three 
times a year at which time he increases his treatment 
regimen.  After a few days of the increased treatment, the 
skin returns to the normal, clear baseline.  The veteran 
further reported that his psoriatic arthritis is currently 
quiescent.  Upon physical examination, there were two 2 mm 
discrete excoriated pink papules on the scalp;  there was a 
"suggestion" of slightly thickened skin on the elbows and 
right knee.  There was no evidence of psoriatic arthritis on 
examination.  There was no ulceration, exfoliation or 
crusting of the skin and no associated systemic or nervous 
manifestations.  The examiner did not offer an opinion as to 
the effect of the veteran's skin conditions on his 
employability.  

The veteran was afforded a June 2002 VA orthopedic 
examination for the purpose of evaluating his hips, knees, 
right finger and back and determining whether service 
connection was warranted for hip disabilities.  The veteran 
complained of constant back pain.  On physical examination, 
the examiner noted that the veteran is obese.  The back was 
grossly normal, with no spasm or tenderness.  The veteran 
complained that his back, knees and hands interfere with his 
ability to work.  On examination, the veteran "did not seem 
to have much pain in the back at all."  The examiner further 
commented that with the veteran's weight and mild 
instability, his knees "would give him trouble."  The 
examiner did not offer a specific opinion with regard to 
employability.  

Private medical reports associated with the claims file 
detail left knee arthroscopy, conducted in July 2002.

The report of a VA Social and Industrial Survey conducted in 
July 2002 described the veteran's health, family and 
community adjustment and economic condition.  Following an 
interview with the veteran, it was the examiner's opinion 
that the veteran has arthritis in the knees and psoriatic 
arthritis flare-ups.  The veteran had attempted gainful 
employment in the past and has been unable to work as he has 
difficulty bending, chronic pain, swelling and flare-ups.  
The examiner further commented that the veteran's personality 
and anger would likely prevent gainful employment even if he 
were trained to do a job involving technology as he appears 
to have difficulty forming productive meaningful 
relationships with others.  

The veteran was afforded another VA orthopedic examination in 
November 2002, concerning the knees, back and hip.  Following 
physical examination, the examiner offered an opinion as to 
the relationship between the veteran's current hip complaints 
and his knee condition.  

The report of a March 2003 VA examination included a review 
of the claims file and recitation of the veteran's pertinent 
history.  On physical examination, the veteran was moderately 
obese and walked with a limp, which he related to hip and 
knee pain.  There was a rash on the extensive surface of the 
forearm and posterior aspects of the thighs.  Following 
physical examination, the diagnoses included psoriatic 
arthritis involving the hips, knees and back, "by history" 
and degenerative joint disease of the knees and hips.  The 
examiner commented that the veteran has multiple problems 
producing pain and limitation of motion of the knees, hips 
and back.  The degenerative joint disease was overlaid by the 
presence of psoriatic arthritis, which produced pain in the 
extremities, and some of the pain of the arthritic condition 
contributes to the limitation of motion of the joints.  The 
veteran was noted to be limited in activities such as walking 
and going up stairs.  It was further noted that the veteran 
had an erythematous rash on the arms and thighs, which was 
attributed to psoriasis.  The examiner did not specifically 
comment on the veteran's ability to work. 

In an April 2003 addendum to the March 2003 report, the VA 
examiner opined that the veteran's current hip complaints 
were related to the service-connected knee disabilities.  
While the veteran has been diagnosed with psoriatic arthritis 
in the past, this examiner felt that the majority of the 
veteran's complaints could be explained by the degenerative 
arthritis in the knees, hips and back.  Upon examination, the 
examiner found no evidence of arthritis in the hands and 
concurred with the June 2000 opinion that there was no date 
in the file to document psoriatic arthritis in any particular 
joint.  The examiner noted that the veteran's service-
connected residuals of a fracture of the right ring finger 
and residuals of septorhinoplasty were not considered 
disabling.  The veteran's pustular psoriasis, while present, 
appeared to be under adequate control.  Disabilities, which 
were considered to be disabling, are the hips, low back and 
knees.  The examiner commented that "[t]hese disabilities 
are not of sufficient severity that they would prevent the 
[veteran] from doing sedentary work."

In an April 2003 rating decision, the RO granted service 
connection for degenerative arthritis of the hips and 
assigned a single 10 percent evaluation effective from May 8, 
1992, and separate 10 percent evaluations for each hip, 
effective from November 13, 2002; increased the rating for 
chronic lumbosacral strain to 20 percent, effective from 
February 9, 2000; granted service connection for psoriatic 
arthritis and assigned a 20 percent rating from May 8, 1992, 
reduced to 0 percent, effective February 13, 1995; granted 
service connection and assigned a 10 percent rating for 
degenerative arthritis, right knee, effective from May 26, 
1995; granted service connection and assigned a 10 percent 
rating for degenerative arthritis, left knee, effective from 
February 25, 1997, and denied entitlement to a TDIU.  

III.  Analysis

Under applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  For the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

Service connection is currently in effect for the following 
disabilities:  status-post arthroscopy right knee with 
ligamentous instability, rated as 30 percent disabling; 
pustular psoriasis, rated as 30 percent disabling; status-
post meniscus surgery, left knee, rated as 30 percent 
disabling; chronic lumbosacral strain, rated as 20 percent 
disabling; degenerative arthritis, left knee, with limitation 
of motion, rated as 10 percent disabling; degenerative 
arthritis, right knee, with limitation of motion, rated as 10 
percent disabling; degenerative arthritis, right hip, with 
limitation of motion, rated as 10 percent disabling; 
degenerative arthritis, left hip, with limitation of motion, 
rated as 10 percent disabling; and residuals of 
septorhinoplasty, residuals of right ring finger fracture, 
and psoriatic arthritis, each evaluated as noncompensably 
disabling.  The combined rating for these disabilities is 90 
percent, taking into account the bilateral factor.  38 C.F.R. 
§ 4.25.  

The veteran clearly satisfies the threshold criteria for a 
TDIU rating under 38 C.F.R. § 4.16(a).  However, despite 
being rated so as to satisfy the regulatory criteria, the 
objective evidence of record does not show that he is unable 
to obtain and maintain substantially gainful employment due 
to service-connected disabilities.  

As noted above, service connection was recently granted for 
additional orthopedic disabilities and an increased rating 
was assigned for the service-connected low back disability.  
The veteran maintains that he is unable to work because of 
psoriasis affecting his hands and joint pain, which limits 
his ability to stand or sit for long periods of time.   
 
The reports of numerous VA examinations conducted to date 
include the veteran's reported symptoms and their impact on 
his life; however, the addendum to the most recent VA 
examination included that examiner's opinion that the 
veteran's disabilities are not of sufficient severity that 
they would prevent him from doing sedentary work.  

While the VA Social and Industrial survey noted the veteran's 
difficulties with bending, pain and swelling and the 
purported impact those complaints have had on his ability to 
work, it was noted that the veteran's personality and anger 
would likely prevent gainful employment even if he were to be 
retrained.  The Board points out that "personality and 
anger" are not service-connected disabilities. Impairment 
caused by nonservice-connected disabilities is not for 
consideration.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board is aware that the SSA has determined that the 
veteran is unemployable.  The Board points out, however, that 
a decision by SSA is not controlling with respect to VA 
compensation claims.  The SSA decision, like other pertinent 
evidence, must be considered and, to the extent that its 
conclusions are not accepted, the Board should give reasons 
or bases for its decision.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 
(1991).  In this case, there is no reason not to accept the 
conclusions reached by SSA. 

The SSA decision was made in 1993 and the record considered 
in that decision includes medical records which pertain to 
treatment dating from 1991 and 1992.  After reviewing the 
evidence provided by the SSA, together with the medical 
record as a whole, the Board concludes that the SSA records 
do not indicate that the veteran's service-connected 
disabilities are of such severity that they preclude him from 
working.  

The SSA decision noted a primary diagnosis of severe 
psoriasis and a secondary diagnosis of arthritis of the 
knees.  The veteran's residual functional capacity for the 
full range of sedentary work was considered reduced by 
limitations in lifting, carrying, standing, walking or 
sitting on a sustained basis.  

VA treatment records and examination reports dated after the 
SSA decision do not support a finding of severe psoriasis.  
While examiners and treating physicians have noted the 
veteran's report of occasional flare-ups of his skin 
condition, it has been noted that the condition is well-
controlled with the current treatment regimen.  In June 2002, 
the veteran himself reported that his psoriasis has been 
well-controlled and he is able to manage the flare-ups, which 
reportedly occur approximately three times a year and last 
"a few days."  September 2001 and March 2002 treatment 
notes reported no swelling or tenderness in the hands and 
grip strength was described as normal.  

With regard to the veteran's other disabilities, the April 
2003 VA opinion, provided in response to questions posed by 
the RO, based on a complete review of the veteran's record 
and considering the orthopedic disabilities for which service 
connection was only recently granted, indicated that the 
veteran's service-connected disabilities were not of 
sufficient severity that they would prevent him from doing 
sedentary work.  The VA treatment records do not provide 
evidence that the veteran's service-connected disabilities 
preclude him from being able to obtain and maintain 
substantially gainful employment. 

The Board does not find that the veteran's service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.  Although the veteran has 
not worked since 1991, the evidence does not demonstrate that 
he is incapable of performing the physical and mental acts 
required by employment because of his service-connected 
disorders.  Van Hoose, 4 Vet. App. at 363.  Moreover, a 
review of the record on appeal reveals no unusual or 
exceptional problems associated with the veteran's service-
connected disabilities.  There is no indication that he would 
require exceptional treatment or extended time off from work 
due to service-connected disabilities such as to require a 
referral of the case to the Director, Compensation and 
Pension Service under 38 C.F.R. §§ 3.321(b)(1), 4.16(b).  
Thus, the claim is denied.  In reaching this conclusion, the 
Board has considered the "benefit of the doubt" doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

